140 Ga. App. 505 (1976)
231 S.E.2d 366
WILLIAMS
v.
THE STATE.
52860.
Court of Appeals of Georgia.
Submitted October 6, 1976.
Decided October 26, 1976.
Rehearing Denied November 19, 1976.
Guy B. Scott, Jr., for appellant.
Ken Stula, Solicitor, for appellee.
BELL, Chief Judge.
Defendant was accused of theft by taking 18 Sunday newspapers of a value of $3.42 on August 15, 1971 in Athens, Georgia. She was convicted on February 12, 1975 and on April 7, 1976 sentenced to 12 months probation and to pay a fine of $125.
On November 15, 1971 the following was entered on the face of the accusation: "The defendant Odessa Williams demands jury trial, list of witnesses on whose testimony the charge is founded, demands formal *506 arraignment, and pleads not guilty." After this demand was filed at the November Term 1971, more than two terms of court passed before defendant was brought to trial on February 12, 1975. A motion for acquittal under Code § 27-1901 was denied. Held:
In its order denying the motion for acquittal, the trial court held that defendant's demand placed on the accusation was nothing more than compliance with a statute and rule of court to the effect that the trial of a criminal case in the State Court of Clarke County would be by the court unless a written demand for a jury trial was filed; and that defendant's demand for trial was not sufficient "to meet the letter or intent" of Code § 27-1901. The latter requires an acquittal where a defendant has made a "demand" for trial and has not been tried at the term of court when the demand was made or at the next succeeding term. The defendant's demand for trial by jury placed on the accusation was sufficient to invoke the provisions of Code § 27-1901 as well as the local court rule. The defendant was entitled to be acquitted and discharged. We reverse with direction to the trial court to enter a judgment of acquittal.
Judgment reversed with direction. Clark and Stolz, JJ., concur.